DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4-8, 16-17, 20-22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
In claim 18, “a global word line” is repeated in line 12 and line 14. In the remaining of the this office action, “a global word line” in line 14 is treated as “another global word line” or “the second global word line” to the best understanding of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al. (US Patent 9747978), hereinafter as Srinivasan.
Regarding claim 1, Srinivasan teaches a nonvolatile memory apparatus comprising: 
a control circuit configured to apply a read voltage across a target memory cell through a selected global bit line (Fig 2A, GWL selected) and a selected global word line (Fig 2A); 
a sense amplifier (Fig 2A, Sense Amp) configured to generate an output signal by comparing voltage levels of the selected global word line (Fig 2A, Voltage on HNREG) and a reference line (Fig 2A, voltage on node HNREGB); and 
a reference generator (Fig 2A, circuits connected to HNREGB) configured to change the voltage level of the reference line by charging and discharging a capacitor (Fig 2A, capacitor 236, charging/discharging is an inherent characteristics) that is coupled to the reference line.
Regarding claim 11, Srinivasan teaches an operating method of a nonvolatile memory apparatus that accesses a target memory cell, coupled between a selected bit to line and a selected word line (Fig 2A), the operating method comprising: 
applying a first read boundary voltage to the selected bit line, applying a second read boundary voltage to the selected word line, and precharging a reference line to the second read boundary voltage (Fig 3A, t2-t7 precharging period); 
raising the voltage level of the reference line by providing a first low voltage to a capacitor that is coupled to the reference line (Fig 3B, HNREGB during t5-t7); and 
generating an output signal by comparing the voltage level of the selected word line, which is changed according to data that is stored in the target memory cell, to the voltage level of the reference line (Fig 2A).
Regarding claim 13, Srinivasan teaches the first read boundary voltage has a higher voltage level than the second read boundary voltage, and wherein a voltage level difference between the first and second read boundary voltages corresponds to the voltage level of a read voltage (Fig 2a and Fig 3a-b). 
Regarding claim 14, Srinivasan teaches the first low voltage has a higher voltage level than the second read boundary voltage (Fig 3a-b, HNREGB at t5 is higher than that of LBSEL).
Regarding claim 15, Srinivasan teaches the is voltage level of the selected word line is changed to a set sensing voltage when the target memory cell is in a low resistance state, and the voltage level of the selected word line is changed to a reset sensing voltage when the target memory cell is in a high resistance state, wherein the raised voltage level of the reference line has a voltage level between the set sensing voltage and the reset sensing voltage (Fig 3a-b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, in view of Mantegazza et al. (PGPUB 20150055407), hereinafter as Mantegazza.
Regarding claim 2, Srinivasan teaches a bit line control circuit (Fig 2a, circuitry 210 and 220) configured to provide a first read boundary voltage to the selected global bit line based on a read control signal; and 
a word line control circuit (Fig 2a, circuitry 222 and 224) configured to provide a second read boundary voltage to the selected global word line based on the read control signal, wherein a voltage level difference between the first and second read boundary voltages corresponds to the voltage level of the read voltage (Fig 2a, Fig 3a).
but not expressly a clamping current to flow through the global word line,
Mantegazza teaches a clamping current to flow through the global word line ([0027]).
Since Srinivasan and Mantegazza are both from the same field of semiconductor memory device, the purpose disclosed by Mantegazza would have been recognized in the pertinent art of Srinivasan. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to clamp wl current as in Mantegazza into the device of Srinivasan for the purpose of limiting current flowing through wl. 
Regarding claim 12, argument used in rejection of claim 2 applies.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, in view of Tortorelli et al. (PGPUB 20150294716), hereinafter as Tortorelli.
Regarding claim 3, Srinivasan teaches a device as in rejection of claim 1,
But not expressly the voltage level of the global word line is changed between a set sensing voltage and a reset sensing voltage according to data that is stored in the target memory cell, and wherein the reference generator is configured to set the voltage level of the reference line to a voltage level that corresponds to a middle of the set sensing voltage and the reset sensing voltage.
Tortorelli teaches the voltage level of the global word line is changed between a set sensing voltage and a reset sensing voltage according to data that is stored in the target memory cell, and wherein the reference generator is configured to set the voltage level of the reference line to a voltage level that corresponds to a middle of the set sensing voltage and the reset sensing voltage ([0037]).
Since Srinivasan and Tortorelli are both from the same field of semiconductor memory device, the purpose disclosed by Tortorelli would have been recognized in the pertinent art of Srinivasan. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to apply a read voltage as in Tortorelli into the device of Srinivasan for the purpose of reading stored data out of memory cell. 

Claim(s) 9-10, 18-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, in view of Stiegler et al. (PGPUB 20110188311), hereinafter as Stiegler.
Regarding claim 9, Srinivasan teaches a device as in rejection of claim 1,
But not expressly reference line is an unselected global word line that is not coupled to the target memory cell.
Stiegler teaches reference line is an unselected global word line that is not coupled to the target memory cell ([0012] BL from unselected sector as sensing reference, also it is well known in the field that WL and BL may be interchanged such as [0063] of An et al. (PGPUB 20110032753)).
Since Srinivasan and Stiegler are both from the same field of semiconductor memory device, the purpose disclosed by Stiegler would have been recognized in the pertinent art of Srinivasan. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use unselected BL as in Stiegler into the device of Srinivasan for the purpose of reading stored data out of memory cell. 
Regarding claim 10, Stiegler teaches the selected global word line is disposed in a first tile of a memory cell array, and the unselected global word line is disposed in a second tile of the memory cell array, wherein the nonvolatile memory apparatus further comprises a global switching circuit configured to couple the unselected global world line to the reference line based on a tile select signal to select one of the first and second tiles ([0012]).
The reason for combining the references used in rejection of claim 9 applies.
Regarding claim 18, Srinivasan teaches a nonvolatile memory apparatus comprising: 
a first global word line coupled to a first memory cell (Fig 2a); 
a sense amplifier (Fig 2a, SA) comprising a first input terminal that is coupled to a global word line (Fig 2A), coupled to one memory cell, which is accessed between the first and second memory cells the sense amplifier configured to generate an output signal by comparing the voltage levels of the first and second input terminals; and 
a reference generator (Fig 2A, circuits connected to HNREGB) configured to change the voltage level of the second input terminal by charging and discharging a capacitor that is coupled to the second input terminal.
Stiegler teaches a second global word line coupled to a second memory cell; and a second input terminal that is coupled to a global word line, coupled to the other memory cell, which is not accessed ([0012]).
The reason for combining the references used in rejection of claim 9 applies.
Regarding claim 19, Srinivasan teaches the voltage level of the first input terminal is changed between a set sensing voltage and a reset sensing voltage according to data that is stored in the accessed memory cell, wherein the reference generator is configured to set the voltage level of the second input terminal to a voltage level that corresponds to a middle of the set sensing voltage and the reset sensing voltage (Fig 3a-b).
Regarding claim 23, Srinivasan and Stiegler teach a device as in rejection of claim 18, except selected cell and unselected cell relative location. It would have been obvious to one of ordinary skill in the art at the time the invention was made to selected WL and unselected WL in adjacent tiles, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 The nonvolatile memory apparatus according to claim 18, wherein the first memory cell is included in a first tile of a memory cell array, and wherein the second memory cell is included in a second tile of the memory cell array that is adjacent to the first tile.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827